Case 2:12-cr-00169-RGK Document 58 Filed 01/19/21 Page 1 of 2 Page ID #:228



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,               )       Case No.: 2:12-CR-00169-RGK-1
11                                           )
                       Plaintiff,            )       ORDER OF DETENTION PENDING
12                                           )       FURTHER REVOCATION
               v.                            )       PROCEEDINGS
13 Jose De Jesus Cocina Jaramillo            )       (FED. R. CRIM. P. 32.1(a)(6); 18
                                             )       U.S.C. § 3143(a)(1))
14                                           )
                     Defendant.              )
15                                           )
16         The defendant having been arrested in this District pursuant to a warrant
                                                       Central
17 issued by the United States District Court for the _______________ District of
    California
18 ______________ for alleged violation(s) of the terms and conditions of probation
19 or supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (X)     The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S.C. § 3142(b) or (c). This finding is based on the following:
25            (X)   information in the Pretrial Services Report and Recommendation
26            (X)   information in the violation petition and report(s)
27            ( )   the defendant’s nonobjection to detention at this time
28            (X)   other: The nature of the underlying charges and status of Defendant in the U.S.


                                                 1
Case 2:12-cr-00169-RGK Document 58 Filed 01/19/21 Page 2 of 2 Page ID #:229



 1            and/ or
 2 B. ( )     The defendant has not met his/her burden of establishing by clear and
 3            convincing evidence that he/she is not likely to pose a danger to the safety
 4            of any other person or the community if released under 18 U.S.C.
 5            § 3142(b) or (c). This finding is based on the following:
 6            ( )   information in the Pretrial Services Report and Recommendation
 7            ( )   information in the violation petition and report(s)
 8            ( )   the defendant’s nonobjection to detention at this time
 9            ( )   other:
10
11 IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: 1/19/2021                        ____________________ _____________
                                           SHASHI H. KEWALRAMANI
15                                         UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
